Citation Nr: 0300738	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 22, 
1999 for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Seattle, Washington (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  On September 22, 1999, the veteran submitted a claim 
for service connection for PTSD.

3.  The RO granted service connection for PTSD effective 
from September 22, 1999, the date of claim.

4.  The veteran's claim for an increased rating for PTSD 
was received by the RO in August 2000.

5.  The RO granted a 100 percent evaluation for PTSD 
effective from September 22, 1999.



CONCLUSIONS OF LAW

The requirements for an effective date earlier than 
September 22, 1999 for the assignment of a 100 percent 
disability evaluation for PTSD have not been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claims by means of the discussions in the 
February 2001 rating decision and March 2002 Statement of 
the Case.

In the rating decision, the veteran was informed of the 
basis for the assignment of his increased evaluation.  In 
the Statement of the Case, the RO notified the veteran of 
the reasons for the assignment of the effective date, of 
all regulations pertinent to his claim, and provided him 
with additional opportunity to present evidence and 
argument in support of his claim.  Therefore, the Board 
finds that the rating decision, Statement of the Case, and 
related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of 
the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered relevant VA and private treatment 
records and provided the veteran with VA medical 
examinations.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

The record shows that the veteran initially submitted a 
claim of entitlement to service connection for PTSD on 
September 22, 1999.  The RO granted the veteran's claim in 
a May 2000 rating decision and assigned a 30 percent 
disability evaluation effective from September 22, 1999.  

In August 2000, the veteran requested an increase of his 
assigned disability rating.  In support of his claim, the 
veteran submitted a private psychological report and 
underwent a VA examination in October 2000.  Consequently, 
the RO issued a February 2001 rating decision that awarded 
a 100 percent disability evaluation effective from 
September 22, 1999, the date of the veteran's original 
claim for service connection.  The veteran contends that 
the disability evaluation should be assigned an earlier 
effective date because he suffered from PTSD prior to 
September 1999.

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
veteran under the laws administered by VA.  See 38 
U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a) (2002).  
A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply 
for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  See 
38 C.F.R. §§ 3.1(p), 3.155(a) (2002); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as 
an application or claim.  See 38 U.S.C.A. § 7104(a) (West 
1991); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating a claim for an earlier effective date for an 
original grant of service connection, the effective date 
shall be the day following separation from active service 
or the date entitlement arose if the claim is received 
within one year after separation from service.  In all 
other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2002).

In evaluating a claim for an earlier effective date for an 
increased rating, the applicable regulation provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2002).

In the present case, the RO assigned the same effective 
date for the 100 percent evaluation as for the grant of 
original service connection.  After a thorough review of 
the record, the Board can identify no claim, formal or 
informal, prior to September 22, 1999.  In light of the 
foregoing, the September 22, 1999 date of claim is the 
earliest possible date in determining an effective date 
for the grant of service connection for PTSD, and the 
assignment of an evaluation for that disability.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (r) 
(2002).  The Board recognizes that the veteran has 
apparently suffered from PTSD prior to the assigned 
effective date.  However, the law requires that the Board 
assign an effective date which is the later of the date 
entitlement arose or date of receipt of the claim.  
Accordingly, an effective date prior to September 22, 1999 
is denied.


ORDER

An effective date prior to September 22, 1999 for the 
assignment of a 100 percent evaluation for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

